 

 

 

    
 
 
 

  

“ase Bima County SHEFiff's Départine

FILED LODGED

 

 

 

 

- « . RECEIVED Cc
Civil Enforcement Unit ay
32 N. Stone Ave., 16th Floor Tucson, AZ. 85701-1409
Phone 520 351-6000 Facsimile 520-351-4333 www.pi ift.offfY 12 2020
> fee
a DEPUTY
AFFIDAVIT AND RETURN v
STATE OF ARIZONA J Court Number: 419CV00335DCB
COUNTY OF PIMA ] Process Number: 20-001272

OFFICE OF THE SHERIFF |]

I do hereby certify that I received the within and foregoing Complaint on April
28 2020 and that I served the Other, DAVID SETH CUTLER by delivering copies of
the aforementioned documents to the person(s) named therein as follows:

Served to: DAVID SETH CUTLER (OTHER)
Service Time/Date: 10:25:00 04/29/20
Served At: 5995 E GRANT RD; 2400N; STE 200 Tucson, AZ

Comments:

I FURTHER CERTIFY THAT I HAVE SERVED DAVID SETH CUTLER (OTHER) WITH A NOTICE OF
ELECTRONIC FILING, COMPLAINT, COMPLAINT FOR A CIVIL CASE.

Returned on May 1 2020

Mark D. Napier
Sheriff of Pima County

 

R. NECOECHEA #1290; DEPUTY

Subscribed and sworn before me this at day of

Naot \ Neck Opi? 4 aoaa

, 2020.

 

 

Nopary Public | My dommission Expires
aa oicalseal
| ee STEVER.STREET |
1 2 meg pg, Notary Public - State of Arizona +
}

:s Gee & PIMACOUNTY |

gx.

i ea My Comm. Expires April 8, 2022 |

4

 
